


110 HRES 205 IH: Recognizing the 15th anniversary of the

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 15th anniversary of the
		  Future Leaders Exchange (FLEX) program, a program funded by the Government of
		  the United States to provide an opportunity for high school students from the
		  countries of the former Soviet Union to study and live in the United States in
		  order to promote democratic values and institutions in Eurasia, and supporting
		  the mission, goals, and accomplishments of the FLEX program.
	
	
		Whereas the Future Leaders Exchange (FLEX) program is a
			 program funded by the Department of State and the United States Agency for
			 International Development to provide an opportunity for high school students
			 from the countries of the former Soviet Union to spend one academic year
			 attending schools and living with host families throughout the United States in
			 order to promote democratic values and institutions in Eurasia;
		Whereas since its inception in 1992, more than 14,000 high
			 school students from Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan,
			 Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, and Ukraine have
			 participated in the FLEX program;
		Whereas the FLEX program affords talented and motivated
			 high school students from Eurasia the opportunity to study abroad, an
			 opportunity in which they may otherwise be unable to partake;
		Whereas by participating in the FLEX program, students
			 receive a first-hand experience with democracy and civil society;
		Whereas many students who participate in the FLEX program
			 return to their home countries with the knowledge and tools necessary to
			 promote democracy and civil society among their peers;
		Whereas, as a result of their participation in the FLEX
			 program and alumni associations, many alumni of the FLEX program have joined or
			 established nongovernmental organizations that foster social, economic, and
			 political development in their home cities and regions; and
		Whereas the FLEX program and its alumni have directly
			 contributed to the spread of democracy and civil society in post-Soviet
			 Eurasia: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the 15th anniversary of the
			 Future Leaders Exchange (FLEX) program;
			(2)supports the mission, goals, and
			 accomplishments of the FLEX program;
			(3)commends the FLEX program for its
			 dedication to democracy and to the role that young people play in the
			 development of democracy;
			(4)acknowledges the positive changes that many
			 alumni of the FLEX program have made in their home countries as a result of
			 their experiences in the United States; and
			(5)encourages the FLEX program to continue to
			 provide the invaluable opportunity for high school students from Eurasia to
			 study abroad in order to learn the benefits of democratic values.
			
